Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                July 08, 2020

The Court of Appeals hereby passes the following order:

A20A1909. IN RE ESTATE OF RUBY P. KIRKLAND, DECEASED.

      On June 9, 2020, pursuant to the Supreme Court’s order allowing this Court to
re-instate deadlines on a case-by-case basis, appellant Dwain Lee Kirkland was
ordered to file his appellant’s brief by June 29, 2020. Appellant has neither filed a
brief or requested an extension of time in which to file a brief. Accordingly this
appeal is hereby DISMISSED.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        07/08/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.